            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

CARLOS MEDINA,                               )
                                             )
      Petitioner,                            )
                                             )      CIVIL ACTION NO.
      v.                                     )      2:19-CV-1085-WHA
                                             )            [WO]
UNITED STATES OF AMERICA,                    )
                                             )
      Respondent.                            )

                              FINAL JUDGMENT

      In accordance with the prior proceedings, opinions, and orders of the court, it

is the ORDER, JUDGMENT, and DECREE of the court that final judgment is

entered in favor of Respondent and against Petitioner and this action is dismissed

without prejudice.

      DONE this 6th day of April, 2020.



                          /s/ W. Harold Albritton
                         SENIOR UNITED STATES DISTRICT JUDGE
